Citation Nr: 0836147	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-26 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from August 1967 
to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Post traumatic stress disorder (PTSD) is manifested by 
depression, anxiety, hyperarousal, avoidance of war-related 
stimuli, nightmares, and flashbacks.  The evidence also 
showed the veteran was fully oriented, with normal thought 
processes, good grooming, adequate to good judgment and 
insight, no memory impairment, no hallucinations or 
delusions, and no homicidal or suicidal ideations.

2.  The veteran's current bilateral hearing loss is 
manifested by Level IV hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased rating for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

With respect to the veteran's claim for entitlement to an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder (PTSD), VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the veteran's 
claim, a February 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The letter also requested that the veteran provide any 
evidence in his possession that pertained to this claim.  38 
C.F.R. § 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims 


file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a December 1988 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
14, 1988.  In December 2003, the veteran filed a claim for 
entitlement to an increased evaluation for PTSD, currently 
evaluated as 10 percent disabling.  By an April 2004 rating 
decision, the RO denied the claim.  The veteran filed a 
notice of disagreement in March 2005.  The RO issued a 
statement of the case in June 2005 and the veteran filed a 
substantive appeal in August 2005.

In a June 2003 VA nursing note, the PTSD screen was negative.  
In a December 2003 VA medical record, the veteran presented 
with symptoms of acute stress reaction related to a recent 
explosion of a transformer.  He stated that he went to his 
knees after this loud explosion and later in the evening 
experienced "bad shaking."  He reported that after the 
explosion he, "just feels like I don't care."  The veteran 
reported that he had "spells" of depression about once a 
month before the explosion.  He reported that when he was 
alone, he daydreamed about Vietnam and had flashbacks.  He 
reported that an incident disturbed him in which he could not 
find his toothbrush in the shower and knew that it was there, 
but could not see it.  He reported that he shakes when he 
hears a Huey helicopter.  He reported fair energy and 
motivation with a "dull, down" mood and loss of pleasure.  
He reported little difficulty with apathy, low self-esteem, 
relationships with family members, and irritability.  He 
reported moderate difficulty with adjusting to major life 
stresses, loneliness, feeling close to others, 
recognizing/expressing emotions appropriately, fear, anxiety, 
concentration, and drinking alcoholic beverages.  He reported 
quite a bit of difficulty with depression and hopelessness, 
mood swings, and feeling satisfaction with his life.  The 
veteran denied difficulty with work, getting along with 
people outside the family, suicidal feelings or behavior, 
manic or bizarre behavior, compulsive behavior, illegal 
drugs, and impulsive or reckless behavior.  The veteran 
reported that he slept seven to eight hours per night.  He 
reported that he dreamt about Vietnam and usually tried to 
block dreams of Vietnam.  He rated his depression as 5 out of 
10, and his anxiety as a 5 out of 10, with a once a month 
occurrence of 10 out of 10.  

Upon examination, the veteran was casually and appropriately 
attired and adequately groomed.  He was awake and oriented to 
person, place, and time.  He maintained direct eye contact 
except when questioned about thoughts of hurting himself.  He 
was without motor abnormality, was cooperative, and engaged 
verbally.  Speech was clear, logical, goal-oriented, and non-
pressured with a normal rhythm, volume, and tone.  Mood was 
moderately depressed and affect was blunted.  The veteran was 
struggling to maintain composure.  Thought content was within 
normal limits with no delusions.  He denied suicidal and 
homicidal ideation.  His thought process was normal and 
coherent with no evidence of a thought disorder.  Judgment 
and insight were intact.  The diagnosis was acute stress 
reaction related to the transformer explosion with underlying 
prolonged PTSD.  The Global Assessment of Functioning (GAF) 
score was 52, which reflects moderate symptoms, for example, 
flat affect and circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, for example, few friends, conflicts with 
peers or coworkers.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-IV) at 46-47.

In a January 2004 VA medical record, the veteran complained 
of irritability, hopelessness, anhedonia, low energy and 
motivation, and impaired personal and work relationships.  He 
reported that he had difficulty with awakening several times 
during the night, was angry with his boss, and had 
relationship problems with his wife.  He denied nightmares, 
crying spells, bizarre thinking, or hallucinations.  He 
reported vague feelings of depression and anxiety.  He 
reported strong feelings of frustration.  He reported that he 
drinks about three alcoholic drinks every few months and that 
he drank heavily after Vietnam.  Upon examination, the 
veteran was casually and appropriately groomed.  His affect 
was neutral and mood was "disgusted."  His psychomotor 
activity was within normal limits, his thoughts were 
organized, and his judgment and insight needed improvement.  
He denied suicidal or homicidal ideation.  The examiner found 
that the veteran was experiencing significant mood symptoms 
including irritability, low frustration tolerance, 
frustration, crying spells, decreased appetite, difficulty 
with sleep, anhedonia, and a negative sense of self, others, 
and future.  The diagnosis was PTSD.

In a February 2004 VA medical record, the veteran reported 
marital difficulties.  He reported that his sleep was 
improved and did not describe nightmares.  Upon examination, 
the veteran was casually and adequately groomed.  His affect 
was consistent with the conversation.  His mood was initially 
irritable, but became euthymic as the session progressed.  
The volume, rate, and rhythm of speech were within normal 
limits.  His cognition and perception were organized with no 
evidence of a formal thought disorder.  Judgment and insight 
needed improvement.  There was no verbalization of thought to 
harm self or others.  The diagnosis was partner-relational 
problem and rule out personality disorder not otherwise 
specified.  

In another February 2004 VA medical record, the veteran 
reported marital difficulties.  He denied suicidal and 
homicidal ideation.  Upon examination, the veteran was 
casually and appropriately groomed, alert and oriented to 
person, place, and time, and without motor abnormality.  
Speech was clear, logical, goal-oriented, and non-pressured, 
with normal rhythm, volume, and tone.  Mood was sad and 
frustrated.  Affect was congruent with mood.  The diagnosis 
was PTSD.  The GAF score was 55, which reflects moderate 
symptoms, for example, flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, for example, few 
friends, conflicts with peers or coworkers.  See DSM-IV at 
46-47.

In another February 2004 VA medical record, the veteran 
reported that he felt like he did not "want to do anything" 
and reported marital difficulties.  He described his mood as 
"dull."  Upon examination, the veteran was casually and 
appropriately attired, adequately groomed, alert and oriented 
in time, place, and person, without motor abnormality, 
cooperative, and congenial.  Mood was sad.  Affect was 
congruent with mood.  Thought content was within normal 
limits.  There was no delusional content, no suicidal or 
homicidal ideation, no evidence of thought disorder, and no 
audio/visual hallucinations or illusions.  Judgment and 
insight were adequate.  The diagnosis was PTSD.  The GAF 
score was 65, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.

In a March 2004 VA PTSD examination, the veteran reported 
that while in Vietnam he was in active combat and witnessed 
deaths and injuries.  He reported problems with his marriage 
and financial stress as major stressors.  He reported that he 
had worked at the same job for the last 34 years and that he 
got along well with his boss and coworkers.  He reported that 
he had quite a few friends whom he can talk to about his 
problems.  He reported that for 1 or 2 weeks after a 
transformer exploded he had difficulty maintaining sleep and 
"kept looking around" and experiencing confusion and 
disorientation that lasted a few minutes per episode.  He 
reported recurrent and intrusive distressing thoughts of 
Vietnam once a week.  He reported no distressing dreams or 
nightmares.  He reported physiological reactivity when 
exposed to helicopter noise and that when he heard helicopter 
noise it felt like something was crawling on his back.  He 
avoided combat movies, fireworks, and television news related 
to the War in Iraq.  He reported "somewhat" of a detachment 
from others.  He reported hypervigilance and exaggerated 
startle response since active service.  He reported 
irritability, depressed mood most of the day and nearly every 
day since he was in service.  He reported that his difficulty 
with sleep had improved and that he currently had fair sleep.  
He reported no difficulty concentrating, no decreased energy 
level, no significant weight loss or gain, and no recurrent 
thoughts of death or suicide.  

Upon examination, the veteran was casually dressed with fair 
hygiene.  He was alert and oriented to time, place, and 
people.  He did not appear overly anxious.  He had no 
psychomotor retardation or agitation.  Speech was clear and 
coherent with normal rate, amount, volume, and articulation.  
Affect was appropriate with full range and thought process 
was goal-directed and well-organized.  There was no sign or 
complaint of delusion, hallucination, obsession, compulsion, 
or phobia.  The diagnosis was chronic PTSD.  The GAF score 
was 65 which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  The 
examiner found that the veteran was experiencing a low 
moderate number and frequency of PTSD symptoms.  The examiner 
opined that PTSD symptoms likely caused somewhat 


reduced reliability and productivity and some interference in 
the veteran's ability to interact effectively and work 
efficiently.  There was no evidence of deterioration of 
functioning or major changes in severity of the disorder 
since the last review.  

In a March 2004 VA medical record, the veteran reported 
marital difficulties.  He denied crying spells, and suicidal 
and homicidal ideation.  Upon examination, the veteran was 
casually and appropriately attired, adequately groomed, alert 
and oriented to time, place, and person, without motor 
abnormality, cooperative, and congenial.  Speech was clear, 
logical, goal-oriented, non-pressured, and with normal 
rhythm, volume and tone.  Mood was frustrated and affect was 
congruent with mood.  Thought content was within normal 
limits with no delusional content, no suicidal or homicidal 
ideation, no evidence of thought disorder, and no 
audio/visual hallucinations or illusions.  Insight and 
judgment were adequate.  The diagnosis was PTSD.  The GAF 
score was 65, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  

In another March 2004 VA medical record, the veteran reported 
that he did not feel motivated and was experiencing marital 
difficulties.  He reported initial/middle insomnia and 
described sleep as "sporadic."  He said he slept about 
seven hours total.  He rated his depression during the prior 
two weeks as 8 out of 10 at worst, and he rated his anxiety 
as 5 out of 10 at worst.  He reported increasing depression 
and moderate anxiety.  Upon examination, the veteran was 
casually and appropriately attired, adequately groomed, alert 
and oriented to time, place, and person, without motor 
abnormality, cooperative and congenial.  Speech was clear, 
logical, goal-oriented, and non-pressured, with normal 
rhythm, volume, and tone.  Mood was depressed and affect was 
congruent with mood.  Thought content was within normal 
limits with no delusional content, no suicidal or homicidal 
ideation, and no evidence of thought disorder.  The diagnosis 
was PTSD.  The GAF score was 65, which reflects some mild 
symptoms, for example, depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for 


example, occasional truancy, or theft within the household, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  

In an April 2004 VA medical record, the veteran reported 
problems with feeling very nervous, nauseated, and 
experiencing tremors about once per month.  He stated that 
helicopters could trigger these problems and that when they 
were triggered he does not "care about anything."  He 
denied nightmares, but said sometimes sleep was restless.  He 
reported hypervigilance, and depression "sometimes."  He 
reported feelings of worthlessness, that his energy level was 
"mostly good," and motivation was "pretty good."  He 
denied crying spells.  Upon examination, the veteran was 
alert and oriented with no deficits noted.  There were no 
abnormal motor movements.  The veteran was cooperative, 
polite, maintained eye contact, and had a positive mental 
attitude.  Speech was normal rate, volume, and intonation.  
There were no delusions or hallucinations.  Thought processes 
and content were coherent, logical, and goal-directed.  The 
diagnosis was PTSD.  The GAF score was 85, which reflects 
absent or minimal symptoms, for example mild anxiety before 
an examination, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns, for example, an occasional argument with family 
members.  See DSM-IV at 46-47.

In another April 2004 VA medical record, the veteran reported 
that he was not sleeping well.  He reported marital 
difficulties.  He reported moderate to high moderate 
depression and anxiety at times which he attributed to the 
war in Iraq.  He rated his depression and anxiety during the 
prior two weeks as each being 5 to 7 out of 10.  Upon 
examination, the veteran was casually and appropriately 
attired, adequately groomed, alert and oriented in time, 
place, and person, without abnormal motor abnormality, 
cooperative, and congenial.  Speech was clear, logical, goal-
oriented, and non-pressured, with normal rhythm, volume, and 
tone.  His mood was even and his affect was congruent with 
content of the conversation.  Thought content was within 
normal limits.  There was no suicidal or homicidal ideation.  
Insight and judgment were adequate.  The examiner noted that 
the veteran was 


advised to keep an "open mind" about medication for 
depression and anxiety.  The diagnosis was PTSD.  The GAF 
score was 65, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  

In a June 2004 VA medical record, the veteran reported 
treatment with Paxil.  He reported that it took an hour or 
longer to fall asleep and that sleep was normally four to 
five hours total and broken up.  He denied nightmares.  He 
reported that his depression and anxiety were diminishing 
because of the Paxil.  He reported "a little improvement" 
in his marital relationship.  Upon examination, the veteran 
was casually and appropriately attired, adequately groomed, 
alert and oriented in time, place, and person, without motor 
abnormality, cooperative, and congenial.  Speech was clear, 
logical, goal-oriented, and non-pressured with normal rhythm, 
volume, and tone.  Mood was even.  Affect was cheerful and 
optimistic.  Thought content was within normal limits with no 
delusional content and no suicidal or homicidal ideation.  He 
reported fleeting thoughts of the war in Iraq.  Thought 
process was normal, coherent, and with no evidence of a 
thought disorder.  Insight and judgment were adequate.  The 
diagnosis was PTSD.  The GAF score was 70, which reflects 
some mild symptoms, for example, depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, for example, occasional truancy, or theft 
within the household, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See DSM-IV 
at 46-47.

In a July 2004 VA medical record, the veteran reported that 
he was "40 percent" calmer because of the Paxil.  He 
reported moderate depression/anxiety except for poor mood 
during the prior two weeks due to financial strain.  He 
reported that he did not want to go to work and wanted to 
disappear.  Upon examination, the veteran was casually and 
appropriately attired, adequately groomed, alert and oriented 
in time, place, and person, without motor abnormality, 
cooperative, and congenial.  Speech was clear, logical, goal-
oriented, and non-pressured with normal rhythm, volume, and 
tone.  Mood was dysphoric.  Affect was congruent with mood.  


Thought content was within normal limits with no delusional 
content and no suicidal or homicidal ideation.  Thought 
process was normal, coherent, with no evidence of thought 
disorder.  Insight and judgment were adequate.  The diagnosis 
was PTSD.  The GAF score was 65, which reflects some mild 
symptoms, for example, depressed mood and mild insomnia, or 
some difficulty in social, occupational, or school 
functioning, for example, occasional truancy, or theft within 
the household, but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-47.

In another July 2004 VA medical record, the veteran reported 
moderate efficacy on Paxil.  He reported sleep as irregular, 
but that he generally slept approximately seven hours per 
night.  He also reported increased drinking and smoking.  
Upon examination, the veteran was casually and adequately 
groomed, without motor abnormality, cooperative, and 
congenial.  Speech rate, volume, and rhythm were within 
normal limits.  Mood was anhedonic.  Affect was consistent 
with mood.  Thought content was within normal limits with no 
delusional content and no suicidal or homicidal ideation.  
Thought process was normal, coherent, with no evidence of 
thought disorder.  Insight and judgment were adequate.  

In an August 2004 VA medical record, the veteran reported 
depression and anxiety due to his work hours being decreased.  
He reported a day of feeling not "right" the whole day and 
that he did not want to speak with anyone.  Upon examination, 
the veteran was casually and appropriately attired, and 
adequately groomed, alert and oriented in time, place, and 
person, without motor abnormality, cooperative, and 
congenial.  Speech was clear, logical, and goal-oriented.  
Speech rate, volume, and rhythm were within normal limits.  
Mood was disheartened and discouraged.  Affect was consistent 
with mood.  Thought content was within normal limits with no 
delusional content and no suicidal or homicidal ideation.  
Thought process was normal, coherent, with no evidence of 
thought disorder.  Insight and judgment were adequate.  The 
diagnosis was PTSD.  The GAF score was 60, which reflects 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.

In a September 2004 VA medical record, the veteran reported 
that he was sleeping five hours a night.  He reported that he 
felt like "running away."  He reported that he felt 
"disgusted" with himself regarding his job situation.  Upon 
examination, the veteran was casually and appropriately 
attired, and neatly groomed, alert and oriented in time, 
place, and person, without motor abnormality, cooperative, 
and congenial.  Speech was clear, logical, and goal-oriented.  
Speech rate, volume, and rhythm were within normal limits.  
Mood was calm.  Affect was consistent with mood.  Thought 
content was within normal limits with no delusional content 
and no suicidal or homicidal ideation.  Thought process was 
normal, coherent, with no evidence of thought disorder.  
Insight and judgment were adequate.  The diagnosis was PTSD.  
The GAF score was 60, which reflects moderate symptoms, for 
example, flat affect and circumstantial speech, occasional 
panic attacks, or moderate difficulty in social, 
occupational, or school functioning, for example, few 
friends, conflicts with peers or coworkers.  See DSM-IV at 
46-47.

In an October 2004 VA medical record, the veteran reported 
that his sleep was irregular, impaired, and dependent upon 
his mood.  He reported that he wished he could "run away," 
but that he would not do so.  Upon examination, the veteran 
was adequately and casually groomed, without motor 
abnormality, cooperative.  Speech rate, volume, and rhythm 
were within normal limits.  Mood was "shitty."  Affect was 
consistent with mood.  Thought content was within normal 
limits with no delusional content and no suicidal or 
homicidal ideation.  Thought process was normal, coherent, 
with no evidence of thought disorder.  Insight and judgment 
were adequate.  The diagnosis was PTSD.  The GAF score was 
70, which reflects some mild symptoms, for example, depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, for example, occasional 
truancy, or theft within the household, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 46-47.

In another October 2004 VA medical record, the veteran 
reported that his mood was "up and down."  He reported that 
his sleep was "up and down" and that he slept approximately 
four to eight hours per night.  He self-rated his depression 
as 6 to 7 out of 10 and the prior two weeks it was "all the 
time."  He self-rated anxiety as 8 


out of 10 and mostly about financial matters for the prior 
two weeks.  He reported that his relationship with his wife 
was strained.  Upon examination, the veteran was casually and 
appropriately attired, neatly groomed, alert and oriented in 
time, place, and person, without motor abnormality, 
cooperative and congenial.  Speech was clear, logical, and 
goal-oriented.  Speech rate, volume, and rhythm were within 
normal limits.  Mood was moderately depressed.  Affect was 
consistent with mood.  Thought content was within normal 
limits with no delusional content and no suicidal or 
homicidal ideation.  Thought process was normal, coherent, 
with no evidence of thought disorder.  Insight and judgment 
were adequate.  The diagnosis was PTSD.  The GAF score was 
60, which reflects moderate symptoms, for example, flat 
affect and circumstantial speech, occasional panic attacks, 
or moderate difficulty in social, occupational, or school 
functioning, for example, few friends, conflicts with peers 
or coworkers.  See DSM-IV at 46-47.  

In a November 2004 VA medical record, the veteran reported 
that he was sleeping five hours per night.  He also reported 
that he became drunk and fell down steps.  He self-rated 
depression as 8.5 out of 10 and anxiety as 5 out of 10.  Upon 
examination, the veteran was casually and appropriately 
attired, neatly groomed, without motor abnormality, alert and 
oriented in time, place, and person, cooperative, and 
congenial.  Speech was clear, logical, and goal-oriented.  
Speech rate, volume, and rhythm were within normal limits.  
Mood was moderately depressed.  Affect was consistent with 
mood.  Thought content was within normal limits with no 
delusional content and no suicidal or homicidal ideation.  
Thought process was normal, coherent, with no evidence of 
thought disorder.  Insight and judgment were adequate.  The 
diagnosis was PTSD.  The GAF score was 60, which reflects 
moderate symptoms, for example, flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
for example, few friends, conflicts with peers or coworkers.  
See DSM-IV at 46-47.  

In a December 2004 VA medical record, the veteran reported 
that he was "fair."  He denied sleep difficulties.  He 
reported marital difficulties and that he was contemplating 
leaving his marriage.  Upon examination, the veteran was 
casually 


and appropriately groomed and attired, without motor 
abnormality, cooperative and congenial.  Speech rate, volume, 
and rhythm were within normal limits.  Mood was described as 
"fair."  Affect was consistent with mood.  Thought content 
was within normal limits with no delusional content and no 
suicidal or homicidal ideation.  Thought process was normal, 
coherent, with no evidence of thought disorder.  Insight and 
judgment were adequate.  The diagnosis was PTSD.  The GAF 
score was 70, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.

In another December 2004 VA medical record, the veteran 
reported that he was "alright" with no real problem.  He 
reported that he wanted to get "out of" his marriage.  He 
reported that he slept 5 hours per night and felt rested 
"sometimes."  He reported that he had not been having 
nightmares recently.  He self-rated depression as 5 out of 10 
and anxiety as 5 out of 10.  He reported somewhat diminished, 
but ongoing depression and anxiety.  Upon examination, the 
veteran was casually and appropriately groomed and attired, 
without motor abnormality, alert and oriented in time, place, 
and person, cooperative, and congenial.  Speech rate, volume, 
and rhythm were within normal limits.  Mood was moderately 
depressed.  Affect was consistent with mood.  Thought content 
was within normal limits with no delusional content and no 
suicidal or homicidal ideation.  Thought process was normal, 
coherent, with no evidence of thought disorder.  Insight and 
judgment were adequate.  The diagnosis was PTSD.  The GAF 
score was 65, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.

In a February 2005 VA medical record, the veteran reported 
that he was sleeping better because financial matters were 
improving.  He reported that he felt more hopeful.  He also 
reported that he slept six to seven hours per night.  Upon 


examination, the veteran was casually groomed, without motor 
abnormality.  Speech rate, volume, and rhythm were within 
normal limits.  Mood was euthymic.  Affect was consistent 
with mood.  Thought content was within normal limits with no 
delusional content and no suicidal or homicidal ideation.  
Thought process was normal, coherent, with no evidence of 
thought disorder.  Insight and judgment were adequate.  The 
diagnosis was PTSD.  The GAF score was 70, which reflects 
some mild symptoms, for example, depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, for example, occasional truancy, or theft 
within the household, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See DSM-IV 
at 46-47.

In a May 2005 VA medical record, the veteran reported that he 
had problems sleeping at night, but most of the time he felt 
"even keeled."  He reported that Paxil helped with 
irritability.  Upon examination, the veteran was casually 
dressed and neatly groomed, alert and oriented, and without 
motor abnormality.  Thought processes were coherent, logical, 
and goal-directed.  Mood was euthymic.  Affect was consistent 
with mood.  Thought content was coherent, logical, and goal-
directed, with no circumstantiality or tangentiality, no 
flight of ideas, no loose associations, or ideas of 
reference.  No suicidal or homicidal ideation.  However, the 
veteran did admit to fleeting suicidal ideas one month prior, 
but had no plans or intent.  Insight and judgment were good.  
The diagnosis was PTSD.  The GAF score was 85, which reflects 
absent or minimal symptoms, for example mild anxiety before 
an examination, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns, for example, an occasional argument with family 
members.  See DSM-IV at 46-47.

In an August 2005 VA medical record, the veteran reported no 
pleasurable activities.  He reported that he had no 
relationship with his wife.  He stated that his mood was 
labile and denied significant depression.  Upon examination, 
the veteran was adequately groomed.  The veteran's mood 
fluctuated.  There was no evidence of psychomotor agitation 
or slowing.  Speech rhythm, rate, and volume were within 
normal limits.  Thoughts were organized, goal-directed, and 
logical.  Judgment and 


insight were adequate.  The veteran denied suicidal and 
homicidal ideation.  The diagnosis was PTSD.  The GAF score 
was 85, which reflects absent or minimal symptoms, for 
example mild anxiety before an examination, good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns, for 
example, an occasional argument with family members.  See 
DSM-IV at 46-47.

In a November 2005 VA medical record, the veteran reported 
difficulty sleeping in the prior few weeks.  The veteran 
denied excessive worry and anxiety.  He reported that he was 
"employee of the month" at his new job.  Upon examination, 
the veteran was casually and appropriately groomed.  Mood was 
neutral and affect was consistent with mood.  Conversation 
was organized and there was no evidence of a thought 
disorder.  Speech rate, volume, and rhythm were within normal 
limits.  There was no suicidal or homicidal ideation.  The 
examiner noted that the veteran had maintained gainful 
employment.  The examiner opined that mood symptoms were 
related to an unfulfilling marriage.  The diagnosis was PTSD.  
The plan was to continue Paxil for anxiety and depression.  
The GAF score was 85, which reflects absent or minimal 
symptoms, for example mild anxiety before an examination, 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns, for example, an occasional argument with family 
members.  See DSM-IV at 46-47.

In a September 2006 VA PTSD examination, the veteran reported 
that he was injured on active duty in Vietnam.  He reported 
that he was attacked while on outpost guard duty and that he 
thought he was going to die during a fire fight.  He reported 
that he was nearly hit by a sniper bullet.  He reported that 
fireworks and Huey helicopters gave him "the shakes," and 
that he dreamt about Vietnam approximately two times per 
month.  He indicated that whether he dreamt depended upon 
what happened during the day.  He reported that he avoided 
watching war movies or news about Iraq because they triggered 
dreams.  He reported that in the dreams he is getting shot at 
and not making it through the battle.  He reported that he 
had these dreams from the time he left active service until 
the present, but they 


were less frequent since he stopped watching television 
related to the War in Iraq.  He reported that he did not like 
thinking about Vietnam or talking about it.  He reported that 
he has friends and people that he spends time with.  He 
reported that approximately once a month he experienced 
depression.  He reported that his concentration is "okay" 
and that he still can be "jumpy," but that it was not as 
bad as it used to be.  He reported pessimistic feelings about 
the future regarding financial matters.  He reported that he 
had not had a "bad" drinking problem for the last ten 
years.  He reported that he currently worked full time and 
that he worked full time for his last employer for 37 years.  
He reported that he was a "good will ambassador" at work 
because he would look people in the eye and be honest with 
them about his thoughts.  He reported that he was no longer 
taking Paxil, but was taking Buproprion-HCL for smoking 
cessation.  

Upon examination, the veteran was casually dressed, with 
adequate grooming.  The veteran was alert and oriented 
throughout the interview and showed no sign of psychotic 
symptomatology.  Thought processes were connected, coherent, 
and relevant.  There were no delusions or hallucinations.  
Memory was intact for recent and remote events.  Affect was 
consistent with the content of speech and judgment was within 
normal limits.  The examiner found that the veteran's primary 
concern was that he was unsatisfied with his marriage.  The 
examiner indicated that psychological testing appeared valid 
and pointed to a relative absence of symptoms.  The examiner 
noted that raw scores on the Impact of Events Scale indicated 
that the intrusive thoughts about Vietnam and the avoidance 
and numbing symptoms were present only at a relatively mild 
level.  The examiner noted that the veteran was gainfully 
employed on a full-time basis, had friends he enjoyed 
spending time with, and enjoyed working as a mechanic.  The 
examiner found that PTSD was present at a relatively mild 
level and there was nothing in the record to indicate that 
his condition had worsened since the March 2004 VA PTSD 
examination.  The diagnosis was PTSD, with a GAF score of 78, 
which reflects that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors, 
for example, difficulty concentrating after family argument, 
no more than slight impairment in social, occupational, or 
school functioning, for example, temporarily falling behind 
in schoolwork.  See DSM-IV at 46-47.

In an October 2006 VA medical record, the veteran reported 
mild irritability and a "blah" mood.  He reported that he 
felt that way for two weeks and that it usually happens once 
a month, but only lasted one week.  He reported that he felt 
"burned out."  He reported that he had no leisure 
activities and the marital situation was "the same."  He 
reported that sleep was "fair" and that he slept 
approximately seven hours per night.  Upon examination, the 
veteran was casually and appropriately groomed.  Affect was 
consistent with mood.  He was alert and oriented with no 
cognition deficits noted.  Conversation was organized, 
logical, and goal-directed.  There was no evidence of a 
formal thought disorder and no evidence of psychomotor 
agitation or slowing.  Speech rate, volume, and rhythm were 
within normal limits.  Judgment and insight were adequate.  
The diagnosis was PTSD.  The GAF score was 85, which reflects 
absent or minimal symptoms, for example mild anxiety before 
an examination, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday problems 
or concerns, for example, an occasional argument with family 
members.  See DSM-IV at 46-47.

In a December 2006 VA medical record, the veteran reported 
that he was tired and that his sleep was erratic, but "ok" 
most nights.  He reported that medication kept him calm and 
less irritable.  He reported that communication within his 
marriage was poor.  Upon examination, the veteran was 
casually dressed with a groomed appearance.  There were no 
abnormal motor movements.  He was alert and oriented with no 
cognitive deficits noted.  Mood was euthymic and affect was 
appropriate and adequate.  There were no hallucinations or 
delusions although the veteran reported hearing noises one 
week prior.  Thought processes were coherent, logical, and 
goal-directed with no circumstantiality or tangentiality, no 
flight of ideas, no loose associations, and no ideas of 
reference.  Insight and judgment were good.  There was no 
suicidal or homicidal ideation.  The diagnosis was PTSD.  The 
GAF score was 65, which reflects some mild symptoms, for 
example, depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47. 

In a March 2007 VA medical record, the veteran reported that 
he did not feel motivated to do anything.  He reported that 
sleep was "so so" and that he slept less than he used to 
sometimes.  He reported his home situation was "fair" and 
communication with his wife was "poor."  Upon examination, 
the veteran was casually dressed with a groomed appearance.  
There were no abnormal motor movements.  He was alert and 
oriented with no cognitive deficits noted.  Mood was euthymic 
and affect was appropriate and adequate.  There were no 
hallucinations or delusions, although the veteran reported 
hearing noises one night prior.  Thought processes were 
coherent, logical, and goal-directed with no 
circumstantiality or tangentiality, no flight of ideas, no 
loose associations, and no ideas of reference.  Insight and 
judgment were good.  There was no suicidal or homicidal 
ideation.  There were thoughts of dying, but not by active 
suicide.  The diagnosis was PTSD.  The GAF score was 65, 
which reflects some mild symptoms, for example, depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, for example, occasional 
truancy, or theft within the household, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See DSM-IV at 46-47. 

In a June 2007 VA medical record, the veteran reported that 
he was feeling better, but in the last two months he was not 
motivated.  He reported that sleep was good and communication 
with his wife was improving.  Upon examination, the veteran 
was casually dressed with a groomed appearance.  There were 
no abnormal motor movements.  He was alert and oriented with 
no cognitive deficits noted.  Mood was euthymic and affect 
was appropriate and adequate.  There were no hallucinations 
or delusions, although the veteran reported hearing noises a 
couple of nights prior.  Thought processes were coherent, 
logical, and goal-directed with no circumstantiality or 
tangentiality, no flight of ideas, no loose associations, and 
no ideas of reference.  Insight and judgment were good.  
There was no suicidal or homicidal ideation.  There were 
thoughts of dying, but not by active suicide.  The diagnosis 
was PTSD, improving.  The GAF score was 65, which reflects 
some mild symptoms, for example, depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, for example, occasional truancy, or theft 


within the household, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See DSM-IV 
at 46-47. 

In a September 2007 VA medical record, the veteran reported 
that he had several days in the prior two weeks of little 
interest or pleasure in doing things and feeling down and 
depressed.  He reported that his sleep was disturbed by 
nightmares.  Upon examination, the veteran was alert and 
oriented to person, place, and time, appropriately dressed 
and groomed, and guarded and cautious.  Speech was within 
normal limits.  There was no suicidal or homicidal ideation.  
The veteran reported 2 or 3 times a month he heard someone 
talking, but looked and no one was there.  He also reported 
seeing shadows out of the corner of his eye intermittently.  
Insight and judgment were good.  The diagnosis was PTSD.  The 
GAF score was 65, which reflects some mild symptoms, for 
example, depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47. 

In an October 2007 VA medical record, the veteran reported 
that he was not as irritable because of medication.  He 
stated that he has nightmares, irritability, anger, hopeless 
feelings, and helpless feelings "now and then."  He 
reported hyper-startle reactions, hyper-alertness, and 
isolation.  He reported flashbacks upon seeing helicopters.  
He reported avoidance, a sense of pending doom, and 
foreshortened future.  Upon examination, the veteran was 
alert and oriented to person, place, and time, with a 
"fairly good" mood, restricted affect, and fair eye 
contact.  Speech was within normal limits, and was guarded 
and cautious.  He denied current suicidal and homicidal 
ideation.  He reported that he heard someone talking when no 
one was there a couple of times per week and that he saw 
shadows out of the corner of his eye "every now and then."  
Judgment and insight were good.  The examiner found that the 
veteran did not appear to be a danger to himself or others.  
The diagnosis was PTSD.

In a November 2007 VA medical record, the veteran reported 
that he was having financial and marital difficulties.  He 
reported that he was not paying his bills for a 


couple of months because he "didn't want to do it."  He 
reported that his relationship with his wife was still 
strained.  He reported that he did not want to go to work, 
but did go to work.  Upon examination, the veteran was 
casually dressed and appropriately groomed, there was no 
abnormal motor activity, mood was euthymic, and affect was 
appropriate and adequate.  The veteran was alert and oriented 
with no cognitive deficits noted.  Mood was euthymic.  Affect 
was appropriate and adequate.  There were no delusions or 
hallucinations although the veteran reported that he still 
heard noises as of a couple of days prior.  Thought processes 
were coherent, logical, and goal-directed with no 
circumstantiality or tangentiality, no flight of ideas, loose 
associations or ideas of reference.  Judgment and insight 
were good.  There were no suicidal or homicidal ideas.  The 
diagnosis was PTSD, improving.  The GAF score was 65, which 
reflects some mild symptoms, for example, depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, for example, occasional truancy, or theft 
within the household, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  See DSM-IV 
at 46-47. 

In another November 2007 VA medical record, the veteran 
reported that he believed the medication was effective 
because when he gets upset he is able to calm down and does 
not "scream and holler" as he did previously.  He reported 
that his mood was "kind of screwed up" because of financial 
matters.  He reported nightmares.  Upon examination, the 
veteran was appropriately dressed for the season, clean 
shaven, and alert and oriented to person, place, and time.  
Affect was restricted, eye contact was fair, and speech was 
within normal limits, guarded and cautious.  There was no 
suicidal or homicidal ideation, delusions, or hallucinations.  
Insight and judgment were good.  The examiner found that the 
veteran did not appear to be a danger to himself or others.  
The diagnosis was PTSD.

In a December 2007 VA medical record, the veteran reported 
that he had an episode of disorientation the week prior when 
he felt like he was "going through the motions" of his day.  
The examiner found that it was unclear whether this was a 
transient medical issue or a dissociative-type experience.  
The veteran reported that sleep was irregular and that he 
slept two to three hours some nights and six hours on 


a "good" night.  He denied nightmares and reported that he 
avoided watching the news.  He stated that he mostly stayed 
at home, but visited his children.  He reported that he 
socialized with his friends at a club and that he played 
"Santa" for his grandchildren.  He reported the occurrence 
of a weekly period twice per month during which he 
experienced anhedonia, procrastination, low motivation, and 
lack of productive activity.  He reported that he gets along 
with coworkers.  He reported that he was relating better to 
his wife.  The diagnosis was PTSD, improving.  The GAF score 
was 65, which reflects some mild symptoms, for example, 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47. 

In a May 2008 VA medical record, the veteran reported that he 
was "uptight" because of problems at work.  He reported 
that he was able to resolve the problem and was able to 
control his anger.  He reported that his relationship with 
his wife had "improved some."  Upon examination, the 
veteran was casually dressed, clean-shaven, cooperative, and 
had no abnormal motor movements.  Speech was of a normal 
rate, volume, and intonation.  The veteran was alert and 
oriented with no cognitive deficits noted.  Mood was 
dysphoric.  Affect was appropriate and adequate.  There were 
no delusions or hallucinations, but the veteran reported that 
he still heard noises.  Thought processes were coherent, 
logical, and goal-directed with no circumstantiality or 
tangentiality, no flight of ideas, loose associations, or 
ideas of reference.  Insight and judgment were good.  There 
were no suicidal or homicidal ideations.  The diagnosis was 
PTSD, improving.  The GAF score was 50, which contemplates 
serious symptoms, for example, suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example, no friends, unable to keep a job.  See DSM-IV at 
46-47.

In a June 2008 VA PTSD examination, the veteran reported that 
his current medications were Buproprion and Paroxetine and 
that he believed they helped to calm him.  He reported that 
since the last examination, he was less irritable; 


however, he had moods of lost motivation.  He reported that 
he still functions during these moods that last from two 
weeks to a couple of months, but that he "does not care."  
He reported that the most recent episode was one year prior 
and lasted two months.  During that period of time, the 
primary consequence was that he failed to pay his bills.  He 
reported that this happened one other time, approximately 
four to five years prior.  He reported that there have not 
been any times since active military service when he believed 
he was functioning as well as he did before service.  He 
reported that he was more irritable and "jumpy" after the 
military.  He reported that his boss would intentionally 
startle him to watch the reaction.  

He reported that he and his wife had been married for 40 
years and there have been significant marital difficulties 
for the past 20 years.  He reported one incident of physical 
violence with his wife in the remote past.  He reported that 
he got along well with his adult children and had contact 
with them three or four times per week.  He reported that he 
had friends he met with at the bar once every couple of 
months.  He reported that he talked with his siblings and 
with one sister in particular a couple of times a month.

He reported continuous employment since the military.  He 
reported that he worked part time on a farm for 20 years and 
then worked as a service station attendant for 39 years and 
enjoyed his job.  He reported that he and his boss argued a 
few times which resulted in the veteran being fired and 
rehired in the same day.  He was let go when the owner 
removed the gas pumps and his services were no longer needed.  
He reported that his longest period of unemployment was a 
year and a half due to back problems.  He reported that he 
worked a second job for 6 years and then took a full-time 
position in a commercial laundry at a hospital.  When asked 
how his symptoms interfered with his ability to perform his 
job, he stated that he thought his "PMS moods, they kind of 
work on me a bit."  He reported that he generally got along 
well with his coworkers.  He reported that he had not missed 
any days of work due to mental health problems.  He reported 
that he had no hobbies, but liked to work.  He reported that 
alcohol use was not a current problem.  He reported an 
episode during which he became upset at coworkers and he took 
a half hour break in the lunch room to calm down.  

Upon examination, the veteran was casually and cleanly 
dressed, alert, cooperative, and showed good eye contact.  He 
was oriented to person and place, but he provided the date to 
be in the month of May as opposed to June.  Psychomotor 
activity was within normal limits.  Speech was clear and of a 
normal volume and articulation.  He described his mood in 
general as "pleasant."  Thought process was goal-oriented 
with no derailment, loose or clanging associations, thought 
blocking or neologisms.  He had no signs of delusional or 
frankly paranoid belief systems.  Insight was limited.  There 
was one incident of physical violence in the remote past, but 
no additional history of violence towards others, no suicide 
attempts, and no suicidal ideation.  The diagnosis was PTSD.  
The GAF was 65, which reflects some mild symptoms, for 
example, depressed mood and mild insomnia, or some difficulty 
in social, occupational, or school functioning, for example, 
occasional truancy, or theft within the household, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 46-47.  The 
examiner opined that there were PTSD signs and symptoms that 
were transient or mild and decreased worked efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  Even under stressful circumstances, the 
impact appeared to be minimal.  The examiner noted that the 
chart notes, the interview, and the veteran's report on his 
September 2006 VA PTSD examination suggested that marital 
problems were the veteran's primary concerns.  The examiner 
noted that when the veteran became frustrated with coworkers, 
he took a break for half an hour and then resumed normal work 
responsibilities.  Additionally, the examiner noted that the 
veteran sustained employment for several years, got along 
with coworkers, did not miss work due to PTSD symptoms, and 
he had not walked off the job even during times of stress.  
Psychometric testing suggested that he may be somewhat more 
irritable since the last examination, although this did not 
appear to have had a deleterious impact on his overall 
functioning.  The examiner found that there were no 
significant changes in functional status since the September 
2006 VA PTSD examination.  

The veteran's current 10 percent evaluation for PTSD 
contemplates PTSD manifested by occupational and social 
impairment due to mild or transient 


symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the competent medical evidence of record 
fails to support an increased evaluation for the veteran's 
PTSD.  First, the veteran's GAF scores ranged from 50 to 85.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  There was 
one GAF score of 50 in a May 2008 VA medical record, which 
signifies serious symptoms or any serious impairment in 
social, occupational, or school functioning.  In VA medical 
records from December 2003, February 2004, August 2004, 
September 2004, October 2004, November 2004, the GAF scores 
ranged from 52 to 60.  These scores signify moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  In VA medical records from February through 
July 2004, October 2004, December 2004 through November 2007, 
and June 2008, the GAF scores range from 65 to 85 with most 
scores within 65 to 70.  The GAF scores of 65 to 70 signify 
some mild symptoms or some difficulty in social, 
occupational, or school functioning.  In VA medical records 
from April 2004, May 2005, August 2005, November 2005, and 
October 2006, the GAF score was 85.  The GAF scores of 85 
signify absent or minimal symptoms, good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns.  The majority of the GAF 
scores thus contemplate mild or minimal symptoms which are 
accurately reflected in the current 10 percent evaluation.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The Board finds that the evidence of record fails to support 
an increased evaluation.  Although the veteran reported 
depression, anxiety, and occasional sleep disturbance due to 
dreams of Vietnam, the majority of his complaints to 
examiners involved his marriage and financial worries.  
Indeed the majority of the veteran's reported problems did 
not involve PTSD symptomatology.  The competent medical 
evidence of record indicated that the veteran was fully 
oriented, always appropriately dressed and groomed, with 
normal thought processes, no memory problems, and no 
hallucinations, delusions, or homicidal or suicidal 
ideations.  The veteran reported that he did not miss work 
due to PTSD, he maintained full-time employment, he got along 
well with his coworkers, and he had good relationships with 
coworkers, adult children, siblings, and friends.  Moreover, 
in the March 2004, September 2006, and June 2008 VA PTSD 
examinations, the examiners found that the veteran's PTSD 
symptomatology was mild and transient, and that there was no 
evidence to indicate that the veteran's PTSD symptomatology 
had worsened since the previous examination.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (noting that a 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events).  
Accordingly, the evidence does not support a rating in excess 
of 10 percent.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 


Vet. App. 88 (1996).  In this regard, the schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 10 percent is provided for certain manifestations 
of the service-connected PTSD, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent periods of hospitalization for PTSD.  There has not 
been marked interference with employment due to PTSD.  In the 
absence of any additional factors, the RO's failure to refer 
this issue for consideration of an extraschedular rating did 
not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating at all times during the appeal period, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Bilateral Hearing Loss

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a March 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided notice 
that evidence was needed to show that bilateral hearing loss 
had increased in severity.  The letter stated that this 
evidence could be medical evidence or other evidence showing 
an increase in persistent or recurrent symptoms.  It stated 
that VA would obtain any VA medical records or other medical 
treatment records of which the veteran informed the VA.  It 
also stated that the veteran could submit his own statements 
or statements from other people describing his physical 
symptoms.  The letter did not, however, notify the veteran of 
the assignment of effective dates or disability evaluations 
or provide notice that there must be evidence of the effect 
of 


the disorder on employment and daily life, notice of the 
specific requirements of the diagnostic code to qualify for a 
higher rating, or notice of the application of diagnostic 
codes and disability ratings.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43-44 (2008); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although notice errors are presumed 
prejudicial, reversal is not required if VA demonstrates that 
the error or errors did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication); Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007) (noting that notice deficiencies 
are prejudicial unless VA shows that the purpose of the 
notice was not frustrated).  Here, the essential fairness of 
the adjudication was not affected because a reasonable person 
would be expected to understand what was needed:  the veteran 
was informed of the above requirements in the September 2003 
rating decision, the June 2005 statement of the case, notice 
letters dated February 2006, March 2006, and December 2007, 
and the November 2006 and July 2008 supplemental statements 
of the case, and the veteran was represented throughout the 
process by an accredited veterans service organization.  See 
Sanders, 487 F.3d at 889.  Moreover, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons, 487 F.3d 
at 896; Sanders, 487 F.3d at 889.
 
The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a July 1977 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6297, effective January 3, 1977.  In December 1988, 
February 1992, August 2000 rating decisions, the RO denied a 
compensable evaluation.  The veteran filed a claim for a 
compensable evaluation in February 2003.  In a 


September 2003 rating decision, the RO denied the claim for a 
compensable evaluation.  The veteran filed a notice of 
disagreement in August 2004 and a substantive appeal in 
August 2005.  In a December 2007 Board Decision, the Board 
granted service connection for right ear hearing loss.  In a 
January 2008 rating decision, the RO assigned a 
noncompensable evaluation bilateral hearing loss effective 
January 3, 1977.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity for VA purposes, to Level XI, 
for profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

A July 2003 VA audiological examination report indicated that 
the hearing acuity testing found puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
100
LEFT
5
10
35
80
95

The right ear average puretone decibel loss was 48.  The left 
ear average puretone decibel loss was 55.  Speech 
discrimination testing revealed speech recognition 


ability of 84 percent in the right ear and 80 percent in the 
left ear.  The diagnosis was moderate sensorineural hearing 
loss in the right ear and moderately severe sensorineural 
hearing loss in the left ear.  

At a September 2006 VA audiological examination, the hearing 
acuity testing found puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
105
LEFT
15
15
40
75
95

The right ear average puretone decibel loss was 53.  The left 
ear average puretone decibel loss was 54.  Speech 
discrimination testing revealed speech recognition ability of 
80 percent, bilaterally.  The diagnosis was moderate 
sensorineural hearing loss, bilaterally.  

The September 2006 VA audiological examination demonstrates 
that under the Schedule, the veteran's hearing impairment 
represents a Roman numeral designation of Level IV, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Using Table 
VII, the numeral designations of Level IV hearing acuity, 
bilaterally, translate to a 10 percent evaluation for hearing 
impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each 


ear is evaluated separately.  38 C.F.R. § 4.86.  An 
exceptional pattern of hearing impairment under the 
provisions of 38 C.F.R. § 4.86 has not been shown in this 
case.

With regard to the issue of an increased rating for bilateral 
hearing loss, the schedular evaluation is adequate.  A rating 
in excess of 10 percent is provided for in the Schedule, 
however, manifestations of the veteran's hearing loss do not 
meet the criteria for an increased rating.  The assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization and marked interference with 
employment has not been shown due to hearing loss.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 10 percent 
for the veteran's bilateral hearing loss at all times during 
the appeal period, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


ORDER

An increased evaluation for PTSD is denied.

An evaluation of 10 percent, but no greater, for bilateral 
hearing loss is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


